BROWN, Justice.
This is a petition by the State on the relation of the Attorney General to review the opinion of the Court of Appeals in the case of George A. Stephenson, who was convicted of the offense of rape and on the appeal to the Court of Appeals the judgment of conviction was reversed and the cause remanded, 48 So.2d 255. After due consideration of the questions presented, we are of opinion that the Court of Appeals has correctly treated them and that the writ of certiorari should be denied.
Writ denied.
FOSTER, LAWSON and STAKELY, JJ., concur.